Case 5:18-md-02827-EJD Document 418 Filed 03/18/20 Page 1 of 2

March 10, 2020

RECEIVEp

MAR 18 2020
District Court of California, San Jose Division SLERK US DG SOONG
Hon. Judge: Edward J. Davila "DISTRICT OF Gy COURT
280 South First Street NOSE OF Ficg ORNIA
Room# 2112

San Jose, CA 95113

RE: Case No. 5;18-md-02827-EJD, Apple Inc., Device Performance Litigation

Dear Honorable Judge Davila,

As soon as I heard the news about this case also referred to as:” Batterygate”, I contacted a firm
in Los Angeles named: Brown, Neri, Smith and Khan, LLP., and requested my name to be added
to their list as a plaintiff.

I was informed by their office assistant Donna, that Mr. Nathan Smith, is not accepting anyone at
this time to be added to their list of plaintiff(s). Hence, I am contacting you to be added officially
as a plaintiff to this case.

I was among those individuals that were economically impacted by Apple Inc., abuse and would
like to enter my claim.

Enclosed please find receipt showing payment to replace my iphone6, battery in 2018. Please
also note, it took approximately four (4) hours for Apple Inc., store staff to replace the battery.

I would like to be compensated for my time away from work and for the cost of $31.97 Dollars,
paid for unnecessary replacement of my iphone battery.

If you can add my name to the list of plaintiffs, it will be appreciated. Thank you.

Best regards,

2G

Michael Branden

Post Office Box 12472
Marina Del Rey, CA 90295
Tel.: (310) 710-8488

 
Case 5:18-md-02827-EJD Document 418

he

DUPLICATE RECEIPT

«

Apple Third Street Promenade

1415 Third Street Promenade

Santa Monica, CA 90401
thirdstreetpromenade@apple.com
310-633-2670
www.apple.com/retail/thirdstreetpromenade

Filed 03/18/20 Page 2 of 2

 

March 29, 2018 02:55 PM

 

 

Repair ID R277672147
SVC,BATTERY,IPHONE 6 PLUS $ 29.00
Part Number: 661-04580
Item Warranty Code: OW
No Returns
For Support, Visit: www.apple.com/support
Sub-Total $ 29.00
Tax@10.25% $2.97
Total $ 31.97
Payment Method
Amount Paid Via (Chip) $ 31.97

ome 7505
15190D

 

 

 

 

*RO571517110846%

 

Please debit my account ++ 7505 by $ 31.97 (Sale)
Card Number: ++" 7505

Application 1D: A0000000031010

Terminal ID: xxxx0242

Application PAN Sequence Number: 0

Device Id: DEVICE_ID

Card Type: Credit

TVR: 8000008000

TSI: 6800

No CVM

 

http://apple.com/legal/sales-support/sales-policies/retail.html
